Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.146 Filed 06/02/20 Page 1 of 23




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                              Criminal case no. 13-cr-20476
             Plaintiff,
v.
                                              HON. MARK A. GOLDSMITH
JOHN D. LASSITER,                             United States District Judge

             Defendant.



               GOVERNMENT’S RESPONSE TO
      DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


      After serving well over ten years in state prison for two violent felonies,

John Lassiter and his accomplices robbed two banks—both times with firearms. As

a result of the armed bank robberies, Lassiter was sentenced to 15 years’

imprisonment. He now moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A) because of COVID-19. His motion should be denied.

      First, Lassiter does not qualify for compassionate release. Because he has

not sought compassionate release from the Bureau of Prisons (BOP), as required

under 18 U.S.C. § 3582(c)(1)(A), the Court does not have jurisdiction to address

his request until he exhausts his administrative remedies. More importantly, even if

he had exhausted, Lassiter does not satisfy the criteria for compassionate release

because his ailments do not meet the conditions set forth in U.S.S.G. § 1B1.13.
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.147 Filed 06/02/20 Page 2 of 23




Further, Lassiter’s offense and criminal history make him a danger to the

community, which precludes release under U.S.S.G. § 1B1.13(2). Finally, the §

3553(a) factors—which the Court must also consider under § 3582(c)(1)(A)—

weigh heavily against release because Lassiter is a danger to the community.

      Second, the Bureau of Prisons has implemented strict precautions to

minimize the virus’s spread in its facilities. Also, the BOP is assessing its entire

prison population to determine which inmates face the most risk from COVID-19,

pose the least danger to public safety, and can safely be granted home confinement.

This process necessarily requires the Bureau of Prisons to identify the best

candidates for release, ensure that their homes are suitable for home confinement,

and arrange a way to quarantine each of them for 14 days.


                                     Background

      John Lassiter has proven himself to be a violent individual and a serious

danger to the community.

      On May 30, 2012, Lassiter and his accomplices drove to the Dort Federal

Credit Union in Flint to rob it. (R. 12: Rule 11 plea agreement, 27-28). They

brought firearms and face coverings to carry out the robbery. (Id.). Once inside,

Lassiter and his accomplice brandished the firearms in order to place the credit

union employees in fear and make them turn over money. (Id.). After obtaining


                                                                            US v. Lassiter, 13-cr-20476
                                                                United States’ Response to Defendant’s
                                                                    Motion for Compassionate Release
                                                                                                   Pg. 2
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.148 Filed 06/02/20 Page 3 of 23




nearly $380,000, Lassiter and his accomplice fled the bank, entered a parked

vehicle outside, and drove off. (Id.).

       This was not the only armed bank robbery Lassiter committed around this

time. On April 30, 2012, Lassiter and two accomplices robbed Citizens Bank in

similar fashion. (R. 1: Complaint, 3-7). The group entered the bank armed with

firearms and wearing facial coverings. Once inside they brandished their weapons

and obtained nearly $20,000. (Id.).

       These armed bank robberies were not out of character for Mr. Lassiter.

Indeed, he has a history of violent offenses. In November of 1988, Lassiter and his

friend were both armed with .22 caliber rifles when they entered a residence

occupied by three rival youths. (PSR ¶ 33). Lassiter and his friend fired their

weapons multiple times, one of the bullets struck a 16 year old victim in the chest.

(Id.). Lassiter was convicted of assault with intent to murder as a result of this

incident. (Id.).

       In August of 1993, Lassiter approached a victim outside of a party store and

struck him in the head with a .45 caliber revolver, knocking him to the ground.

(PSR ¶ 34). Lassiter then pointed the firearm in the victim’s face, who dropped his

car keys to the ground. (Id.). Lassiter grabbed the keys and fled the scene in the

victim’s car. (Id.). Lassiter was convicted of armed robbery, unlawful driving away

of an automobile (UDAA), and felony firearm as a result of this incident. (Id.).
                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                  Pg. 3
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.149 Filed 06/02/20 Page 4 of 23




      Despite his violent criminal history, Lassiter has moved for compassionate

release, citing hypertension, a “bad kidney”, and the COVID-19 pandemic.

Lassiter has only served approximately 7 years of his 15 year sentence this Court

imposed in November of 2013; his projected release date is February of 2026.

Lassiter is 50 years old and is currently incarcerated at FCI Elkton. Finally, on

May 22, 2020, Lassiter was tested for COVID-19, despite being asymptomatic,

with negative results. (Exhibit 1, pgs. 1, 18-19).


                                     Argument

 I.   The Court should deny Lassiter’s motion for compassionate release.

      Lassiter’s motion for a reduced sentence should be denied. A district court

has “no inherent authority . . . to modify an otherwise valid sentence.” United

States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Quite the contrary: a

district court’s authority to modify a defendant’s sentence is “narrowly

circumscribed.” United States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008).

Absent a specific statutory exception, a district court “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those statutory

exceptions are narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally narrow. For

several reasons, Lassiter has not satisfied the particular requirements for

compassionate release.
                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                  Pg. 4
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.150 Filed 06/02/20 Page 5 of 23




      First, compassionate release requires exhaustion. If a defendant moves for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

Bureau of Prisons or waiting 30 days from when the warden at his facility received

his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 595–

96 (3d Cir. 2020).

      Second, even if a defendant exhausts, he must show “extraordinary and

compelling reasons” for compassionate release, and release must be “consistent

with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

To qualify, a defendant must have a medical condition, age-related issue, family

circumstance, or other reason that satisfies the criteria in U.S.S.G. § 1B1.13(1)(A)

& cmt. n.1, and he must “not [be] a danger to the safety of any other person or to

the community,” U.S.S.G. § 1B1.13(2).

      Third, even if a defendant is eligible for compassionate release, the district

court may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support

release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

      Lassiter is disqualified for a sentence reduction for all three reasons. He has

not exhausted his administrative remedies, his medical conditions are not

extraordinary and compelling, and he is an exceptionally dangerousness offender.



                                                                          US v. Lassiter, 13-cr-20476
                                                              United States’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                                 Pg. 5
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.151 Filed 06/02/20 Page 6 of 23




      A.       The Court is barred from granting release because Lassiter has not
               exhausted his administrative remedies.

      The Court must dismiss Lassiter’s motion because he has not satisfied the

exhaustion requirement for compassionate release under 18 U.S.C. §

3582(c)(1)(A). The provision permitting a defendant-initiated motion for

compassionate release includes an exhaustion requirement. First Step Act § 603(b),

Pub. L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). A district court may

not grant a defendant’s motion for compassionate release unless the defendant files

it “after” the earlier of (1) the defendant “fully exhaust[ing] all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf,” or (2) “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A); Raia, 954

F.3d at 595.

      Statutory exhaustion requirements, like the one in § 3582(c)(1)(A), are

mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016). As the Sixth Circuit

has explained, there is a “sharp divide” that “separates statutory from prudential

exhaustion.” Island Creek Coal Co. v. Bryan, 937 F.3d 738, 751 (6th Cir. 2019).

Unlike judicially crafted requirements, statutory requirements may not be excused,

even to account for “special circumstances.” Ross, 136 S. Ct. at 1856–57.

      Section 3582(c)(1)(A) is likely even a jurisdictional bar on the Court’s

authority to consider a motion for compassionate release. The Sixth Circuit has
                                                                            US v. Lassiter, 13-cr-20476
                                                                United States’ Response to Defendant’s
                                                                    Motion for Compassionate Release
                                                                                                   Pg. 6
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.152 Filed 06/02/20 Page 7 of 23




labeled § 3582(c)’s limitations “jurisdiction[al].” United States v. Williams, 607

F.3d 1123, 1125 (6th Cir.2010). The statute “speak[s] to the power of the court

rather than to the rights or obligations of the parties.” Landgraf v. USI Film Prods.,

511 U.S. 244, 274 (1994). And it delineates “when, and under what conditions,” a

court may exercise its “‘adjudicatory authority.’” Bowles v. Russell, 551 U.S. 205,

212–13 (2007) (quoting Eberhart v. United States, 546 U.S. 12, 16 (2005)). But

even if § 3582(c)’s requirements were not considered truly jurisdictional, they

would still be mandatory claim-processing rules that must be enforced when a

party “properly rais[es]” them. Eberhart, 546 U.S. at 19. Thus, regardless of how it

is labeled, § 3582(c)(1)(A)’s exhaustion requirement is mandatory. See Ross, 136

S. Ct. at 1856–57; United States v. Marshall, 954 F.3d 823, 826–29 (6th Cir.

2020).

      The only court of appeals to address this question has agreed. In United

States v. Raia, 954 F.3d 594, 595–97 (3d Cir. 2020), the Third Circuit held that the

COVID-19 pandemic does not permit inmates or district judges to bypass §

3582(c)(1)(A)’s exhaustion requirement. Rather, “[g]iven BOP’s shared desire for

a safe and healthy prison environment, . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

importance.” Id. at 597.



                                                                          US v. Lassiter, 13-cr-20476
                                                              United States’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                                 Pg. 7
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.153 Filed 06/02/20 Page 8 of 23




      The majority of district courts to decide this question nationwide, including

many in our district, have similarly held that a “failure to exhaust” under §

3582(c)(1)(A) “cannot be excused, even in light of the COVID-19 pandemic.”

United States v. Alam, No. 15-20351, 2020 WL 1703881, at *2–*3 (E.D. Mich.

Apr. 8, 2020); accord United States v. Austin, No. 15-20609, 2020 WL 2507622, at

*2 (E.D. Mich. May 15, 2020); United States v. Shah, No. 16-20457, 2020 WL

1934930, at *2 (E.D. Mich. Apr. 22, 2020); United States v. Mathews, No. 14-CR-

20427-02, 2020 WL 1873360, at *2–*3 (E.D. Mich. Apr. 15, 2020).

      Congress’s reasons for § 3582(c)(1)(A)’s exhaustion requirement apply with

even greater force during the COVID-19 pandemic. The Bureau of Prisons is

already responding to the pandemic—not just through heightened safety measures,

but by evaluating its entire prison population for home confinement. See infra pg

18-21. By requiring a defendant to exhaust, § 3582(c)(1)(A) gives the Bureau of

Prisons the opportunity to gather his medical documentation and other records,

evaluate his request, and decide in the first instance whether it justifies either

compassionate release or some other form of relief. As the Third Circuit observed:

“Given BOP’s shared desire for a safe and healthy prison environment, . . . strict

compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and

critical—importance.” Raia, 954 F.3d at 597.



                                                                            US v. Lassiter, 13-cr-20476
                                                                United States’ Response to Defendant’s
                                                                    Motion for Compassionate Release
                                                                                                   Pg. 8
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.154 Filed 06/02/20 Page 9 of 23




      Here, Lassiter did not exhaust his administrative remedies. As he plainly

admits, “Mr. Lassiter acknowledges that he has not exhausted all of this BOP

remedies.” (R. 34: Compassionate Release Motion, 138). Lassiter’s request should

be denied on that basis alone.

      Further, this Court should not ignore Lassiter’s failure to exhaust his

administrative remedies. Some courts have recognized that there are exceptions to

the exhaustion requirement that may apply in situations such as a pandemic. See

e.g., United States v. Donnell Jackson, No. 11-20492, 2020 WL 2764581, at *1

(E.D. Mich. May 28, 2020) (citing United States v. Saad, No. 16-20197, 2020 WL

2251808, at *2-4 (E.D. Mich. May 5, 2020)). But if applied, the waiver of the

exhaustion should be an individualized assessment on a case-by-case basis. See

Saad, 2020 WL 2251808, at *2 (“For the reasons that follow, the Court holds that,

due to the unique and unforeseen threat posed by the COVID-19 pandemic to this

Defendant because of his specific health conditions, the exhaustion of

administrative process can be waived.”) (emphasis added)1. In other words, the



1
 The defendant in Saad was 71 years old and reported that prior to incarceration he
had quadruple bypass, arrythmia, four knee replacement surgeries, poor vision
(diabetes), neuropathy, hearing loss, compressed back discs, shortness of breath,
rhinopathy (Sinusitis), severe headaches, suspected recurrent bladder cancer, and
also had chronic kidney disease, hypertension, pulmonary hypertension, sleep
apnea, shingles, and a frozen thigh from an overdose of coumadin given by prison
officials. Saad, 2020 WL 2251808, at *1.
                                                                          US v. Lassiter, 13-cr-20476
                                                              United States’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                                 Pg. 9
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.155 Filed 06/02/20 Page 10 of 23




Pandemic alone should not confer a blanket waiver of the exhaustion requirement

to all defendant’s seeking compassionate release due to COVID-19.

      Lassiter does not allege that he even attempted to comply with the

exhaustion requirement and his medical conditions do not present a situation where

he cannot feasibly exhaust his administrative remedies without the potential for

serious health consequences. In short, Lassiter has neither satisfied §

3582(c)(1)(A)’s mandatory exhaustion requirement nor presented a compelling

reason why this Court should excuse that failure.

      B.     There are no extraordinary and compelling reasons to grant Lassiter
             compassionate release.

      Even if Lassiter had exhausted his administrative remedies, compassionate

release would be improper. Compassionate release must be “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). Because the Sentencing Commission has fulfilled Congress’s

directive in U.S.S.G. § 1B1.13, that policy statement is mandatory. See Dillon v.

United States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014).

      Section 1B1.13 cabins compassionate release to a narrow group of non-

dangerous defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s

                                                                          US v. Lassiter, 13-cr-20476
                                                              United States’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                                Pg. 10
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.156 Filed 06/02/20 Page 11 of 23




medical condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and

(4) other reasons “[a]s determined by the Director of the Bureau of Prisons,” which

the Bureau of Prisons has set forth in Program Statement 5050.50. U.S.S.G. §

1B1.13 cmt. n.1. As the Tenth Circuit recently explained, a district court “lack[s]

jurisdiction” to grant compassionate release when a defendant’s circumstances do

not fall within those categories. United States v. Saldana, No. 19-7057, 2020 WL

1486892, at *3 (10th Cir. Mar. 26, 2020).

      Lassiter relies on his medical condition and age in support of his claim for

compassionate release. Lassiter is 50 years old and presents with moderate chronic

kidney disease and benign essential hypertension. (Exhibits 1 and 2). But his

medical condition and age do not satisfy the requirements in U.S.S.G. § 1B1.13

cmt. n.1, even when considered in combination with the COVID-19 pandemic.

      To meet the criteria for compassionate release based on his medical

condition, Lassiter must show either that he suffers from a terminal illness or that

his medical condition “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” U.S.S.C. § 1B1.13, application note 1.

Lassiter’s conditions do not satisfy this criteria.

      First, there is no evidence that Lassiter is terminally ill. Second, Lassiter

does not state, much less provide evidence, that his condition prevents him from
                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                 Pg. 11
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.157 Filed 06/02/20 Page 12 of 23




providing self-care within his correctional facility. Rather, Lassiter’s medical

history shows that his conditions are being appropriately monitored by medical

personnel and neither the medical records nor Lassiter mention that his conditions

are preventing him from being from being able to provide self-care.

      Further, COVID-19 does not change this analysis. The CDC notes that

individuals with chronic kidney disease who are being treated with dialysis may be

at a higher risk for severe illness due to COVID-19. This is because dialysis

patients are more prone to infection and severe illness because of weakened

immune systems. But Lassiter does not receive dialysis for his kidney disease;

rather, it appears that his kidney issues are controlled with medication alone.

(Exhibit 2, pg 7). Also, while the CDC notes that a serious heart condition such as

pulmonary hypertension may put people at higher risk for severe illness due to

COVID-19, this is not Lassiter’s diagnosis. (Exhibit 1, pg. 3); see also Shah, 2020

WL 1934930, at *2 (defendant’s medical conditions of diabetes and hypertension

coupled with the risk of contracting COVID-19 do not present “extraordinary and

compelling reasons” justifying early release). Further, Lassiter’s benign essential

hypertension appears to be well controlled by medication. (Exhibit 1, pg 2-3). So

whether considered alone or in combination with COVID-19, Lassiter’s medical

conditions do not satisfy the initial eligibility criteria for release under U.S.S.G. §



                                                                            US v. Lassiter, 13-cr-20476
                                                                United States’ Response to Defendant’s
                                                                    Motion for Compassionate Release
                                                                                                  Pg. 12
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.158 Filed 06/02/20 Page 13 of 23




1B1.13 cmt. n.1; see United States v. Murphy, No. 15-20411, 2020 WL 2507619,

at *5–*6 (E.D. Mich. May 15, 2020).

      To meet the criteria for compassionate release based on age, Lassiter must

be, among other criteria, at least 65 years old. Being only 50 years old, Lassiter is

disqualified on that basis alone.

      Even if this Court were to consider Lassiter to have an elevated risk of

developing the more severe symptoms of COVID-19 due to his medical

conditions, that generalized risk of contracting COVID-19 and potentially

developing the more severe symptoms is not akin to the type of “extraordinary and

compelling reasons” justifying compassionate release identified by the Sentencing

Commission. See United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2

(E.D. Mich. May 7, 2020). Lassiter has not contracted the virus, and his medical

conditions, in light of his age and access to medication, do not fall in the category

of illnesses with an end of life trajectory, or other reasons, under the Guidelines. In

other words, Lassiter does not present “extraordinary and compelling reasons” to

warrant a sentence reduction.

      Finally, even if the combination of Lassiter’s medical conditions and the

COVID-19 pandemic satisfied the initial criteria for eligibility in U.S.S.G. §

1B1.13 cmt. n.1, Lassiter would remain ineligible for compassionate release

because he is a danger to the community. Section 1B1.13(2) only permits release if
                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                 Pg. 13
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.159 Filed 06/02/20 Page 14 of 23




a “defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g).” It thus prohibits the release of violent

offenders.

      Lassiter is the epitome of a violent offender. He has a 1989 conviction for

assault with intent to murder for which he was sentenced to 180 to 300 months in

prison. (PSR ¶ 33). He has a 1993 conviction for armed robbery, UDAA, and

felony firearm, for which he was sentenced of 3 to 15 years and 2 years

consecutive. (PSR ¶ 34). And his current conviction is for armed bank robbery and

brandishing a firearm during and in relation to a crime of violence.

      Further, adhering to § 1B1.13(2) is particularly important given the current

strain on society’s first responders and the rise in certain types of crime during the

Pandemic. Police departments in many cities have been stretched to their limits as

officers have either contracted COVID-19 or been placed in quarantine. Some

cities, including Detroit, have seen spikes in shootings and murders. There are real

risks to public safety right now, and those risks will only increase if our

community is faced with a sudden influx of violent offenders.

      By all metrics, Lassiter’s release would endanger the community; section

1B1.13(2) therefore prohibits reducing his sentence.




                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                 Pg. 14
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.160 Filed 06/02/20 Page 15 of 23




      C.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
             compassionate release.

      Even when an inmate has shown “extraordinary and compelling reasons”

and demonstrated that he is not dangerous, he is still not entitled to compassionate

release. Before ordering relief, the Court must consider the factors set forth in 18

U.S.C. § 3553(a) and determine that release is appropriate. See Austin, 2020 WL

2507622, at *3–*5 (holding that the “[d]efendant’s circumstances do not warrant

compassionate release . . . under 18 U.S.C. § 3553(a)”); Murphy, 2020 WL

2507619, at *6 (denying compassionate release because “the 18 U.S.C. § 3553(a)

sentencing factors do not favor release”); see also United States v. Kincaid, 802 F.

App’x 187, 188–89 (6th Cir. 2020) (upholding a district court’s denial of

compassionate release based on the § 3553(a) factors). So even if the Court were to

find Lassiter eligible for compassionate release, the § 3553(a) factors should still

disqualify him.

      As mentioned, the nature and circumstances of the offense involve Lassiter

robbing a bank while brandishing a firearm, and getting away with nearly

$380,000. As it relates to his history and characteristics, Lassiter has repeatedly

shown that he has no regard for the safety of others. Lassiter’s three felony

convictions all involve his threatening others with deadly force through the use of

firearms. Further, a sentence reduction would frustrate the basic aims of sentencing

such as promoting respect for the law, providing just punishment, affording
                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                 Pg. 15
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.161 Filed 06/02/20 Page 16 of 23




adequate deterrence, and, most importantly, protecting the public from further

crimes by Lassiter.


   II. The Bureau of Prisons has responded to COVID-19 by protecting
       inmates and increasing home confinement.

      A.     The Bureau of Prisons’ precautions have mitigated the risk from
             COVID-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront COVID-19’s spread

within its facilities. For over almost a decade, the Bureau of Prisons has maintained

a detailed protocol for responding to a pandemic. Consistent with that protocol, the

Bureau of Prisons began planning for COVID-19 in January 2020.

      On March 13, 2020, the Bureau of Prisons began modifying its operations to

implement its COVID-19 Action Plan and minimize the risk of COVID-19

transmission into and inside its facilities. See BOP COVID-19 Modified

Operations Website. Since then, as the worldwide crisis has evolved, the Bureau of

Prisons has repeatedly revised its plan. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between facilities.

See id. Only limited group gathering is allowed, and social distancing is

maximized. Staff and inmates are also issued face masks to wear in public areas.

See BOP FAQs: Correcting Myths and Misinformation.

      Every newly admitted inmate is screened for COVID-19 risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine
                                                                          US v. Lassiter, 13-cr-20476
                                                              United States’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                                Pg. 16
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.162 Filed 06/02/20 Page 17 of 23




for a minimum of 14 days or until cleared by medical staff. Symptomatic inmates

are provided with medical evaluation and treatment and are isolated from other

inmates until testing negative for COVID-19 or being cleared by medical staff

under the CDC’s criteria. In areas with sustained community transmission, all staff

are screened for symptoms. Staff registering a temperature of 100.4 degrees

Fahrenheit or higher are barred from the facility on that basis alone. A staff

member with other symptoms can be placed on leave by a medical officer.

      Other access to the facilities has likewise been restricted. Contractors are

only permitted access if performing essential services, and any contractor who

requires access is screened for symptoms and risk factors. Social and legal visits

have been suspended to limit the number of people entering the facility and

interacting with inmates. But to ensure that relationships and communication are

maintained throughout this disruption, the Bureau of Prisons has increased

inmates’ telephone allowance to 500 minutes per month. Legal visits are permitted

on a case-by-case basis after the attorney has been screened for infection.

      Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from COVID-19 completely, despite its best

efforts. FCI Elkton, where Lassiter is currently incarcerated, has been one of the

BOP facilities most affected by COVID-19. In response, Elkton has adopted even

more stringent measures to mitigate the virus. See Wilson, et.al. v. Williams, 20-cv-
                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                 Pg. 17
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.163 Filed 06/02/20 Page 18 of 23




794 (N.D. Ohio). With regard to Lassiter, those measures apparently have been

successful as he was tested for the virus with negative results, and his medical

records do not indicate that he reported having any symptoms. (Exhibit 1, pgs. 1,

18-19). The Bureau of Prisons’ measures will help federal inmates remain

protected from COVID-19 and ensure that they receive any required medical care

during these difficult times.

      B.     The Bureau of Prisons is increasing the number of inmates who are
             granted home confinement.

      The Bureau of Prisons has also responded to COVID-19 by increasing the

placement of federal prisoners in home confinement. New legislation now

temporarily permits the Bureau of Prisons to “lengthen the maximum amount of

time for which [it] is authorized to place a prisoner in home confinement” during

the COVID-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act

(CARES Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27,

2020). The Attorney General has also issued two directives, ordering the Bureau of

Prisons to use the “various statutory authorities to grant home confinement for

inmates seeking transfer in connection with the ongoing COVID-19 pandemic.”

(03-26-2020 Directive to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1).

The directives require the Bureau of Prisons to identify the inmates most at risk

from COVID-19 and “to consider the totality of circumstances for each individual


                                                                          US v. Lassiter, 13-cr-20476
                                                              United States’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                                Pg. 18
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.164 Filed 06/02/20 Page 19 of 23




inmate” in deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

      The Bureau of Prisons’ efforts on this point are not hypothetical. Over 3,500

federal inmates have been granted home confinement since the COVID-19

pandemic began, and that number continues to grow. BOP Coronavirus FAQs. As

the Attorney General’s directives have explained, these home-confinement

decisions have required evaluating several criteria:

      1.) Each inmate’s age and vulnerability to COVID-19;

      2.) Whether home confinement would increase or decrease the
      inmate’s risk of contracting COVID-19; and

      3.) Whether the inmate’s release into home confinement would risk
      public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

      These criteria not only make sense, but also fit the realities of the COVID-19

pandemic far better than any other solution does. The Bureau of Prisons cannot

open its facilities’ gates indiscriminately and unleash tens of thousands of

convicted criminals, en masse. It must focus on the inmates who have the highest

risk factors for COVID-19 and are least likely to engage in new criminal activity.

This is true not just to protect the public generally, but to avoid the risk that a

released defendant will bring COVID-19 back into the jail or prison system if he

violates his terms of release or is caught committing a new crime. See 18 U.S.C.

                                                                             US v. Lassiter, 13-cr-20476
                                                                 United States’ Response to Defendant’s
                                                                     Motion for Compassionate Release
                                                                                                   Pg. 19
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.165 Filed 06/02/20 Page 20 of 23




§ 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-confinement

initiative thus appropriately focuses on the inmates who will most benefit from

release and whose release is least risky.

      The Bureau of Prisons must also balance another important consideration:

how likely is an inmate to abide by the CDC’s social-distancing protocols or other

COVID-19-based restrictions on release? Many inmates—particularly those who

have been convicted of serious offenses or have a lengthy criminal record—been

already proven unwilling to abide by society’s most basic norms. It is more than

reasonable to evaluate whether a particular inmate would adhere to release

conditions and social-distancing protocols during the pandemic. And if a prisoner

would be unlikely to take release conditions or COVID-19 precautions seriously,

he would also be far more likely than the general public to contract and spread

COVID-19 if released.

      Finally, the Bureau of Prisons’ home-confinement initiative allows it to

marshal and prioritize its limited resources for the inmates and circumstances that

are most urgent. For any inmate who is a candidate for home confinement, the

Bureau of Prisons must first ensure that his proposed home-confinement location is

suitable for release, does not place him at an even greater risk of contracting

COVID-19, and does not place members of the public at risk from him. It must

assess components of the release plan, including whether the inmate will have
                                                                           US v. Lassiter, 13-cr-20476
                                                               United States’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                 Pg. 20
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.166 Filed 06/02/20 Page 21 of 23




access to health care and other resources. It must consider myriad other factors,

including the limited availability of transportation right now and the probation

department’s reduced ability to supervise inmates who have been released. All of

those decisions require channeling resources to the inmates who are the best

candidates for release.

      Those types of system-wide resource-allocation decisions are difficult even

in normal circumstances. That is why Congress tasked the Bureau of Prisons to

make them and has not subjected the decisions to judicial review. 18 U.S.C.

§ 3621(b) (“Notwithstanding any other provision of law, a designation of a place

of imprisonment under this subsection is not reviewable by any court.”); United

States v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6,

2020) (“[A]s a general rule, the Court lacks authority to direct the operations of the

Bureau of Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the COVID-19 pandemic.


   III. If the Court were to grant Lassiter’s motion, it should order a 14-day
      quarantine before release.

      If the Court were inclined to grant Lassiter’s motion despite the

government’s arguments above, the Court should order that he be subjected to a

14-day quarantine before release.



                                                                          US v. Lassiter, 13-cr-20476
                                                              United States’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                                Pg. 21
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.167 Filed 06/02/20 Page 22 of 23




                                  Conclusion


      Lassiter’s motion for compassionate release should be denied.




                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER
                                     United States Attorney


Dated: June 2, 2020                  s/ A. TARE WIGOD
                                     Assistant United States Attorney
                                     211 W. Fort Street, Suite 2001
                                     Detroit, Michigan 48226
                                     Phone: (313) 226-9191
                                     tare.wigod@usdoj.gov
                                     P58479




                                                                       US v. Lassiter, 13-cr-20476
                                                           United States’ Response to Defendant’s
                                                               Motion for Compassionate Release
                                                                                             Pg. 22
Case 4:13-cr-20476-MAG-MJH ECF No. 37, PageID.168 Filed 06/02/20 Page 23 of 23




                       CERTIFICATION OF SERVICE

      I hereby certify that on June 2, 2020, the foregoing document was

electronically filed, by an employee of the United States Attorney’s Office, with

the Clerk of the Court using the ECF system, and I hereby certify that on June 3,

2020, an employee of the United States Attorney’s Office mailed by United States

Postal Service the document to the following non-ECF participants:

                   John Lassiter, Pro Se Petitioner
                   No. 48432-039
                   FCI Elkton
                   Federal Correctional Institution
                   P.O. Box 10
                   Lisbon, OH 44432


                                      s/ A. TARE WIGOD
                                      Assistant United States Attorney
                                      211 W. Fort Street, Suite 2001
                                      Detroit, Michigan 48226
                                      Phone: (313) 226-9191
                                      tare.wigod@usdoj.gov
                                      P58479




                                                                         US v. Lassiter, 13-cr-20476
                                                             United States’ Response to Defendant’s
                                                                 Motion for Compassionate Release
                                                                                               Pg. 23
